Citation Nr: 0335254	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-06 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
May 1989.

This matter came before the Board of Veterans' Appeals on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Roanoke Virginia Regional Office 
(RO), which denied the veteran entitlement to service 
connection for peripheral neuropathy and PTSD.  With respect 
to the latter condition, as will be explained below, the 
Board construes the issue as listed on the title page of this 
document.


REMAND

By a rating decision dated in August 1998, the RO originally 
denied the veteran's claim seeking entitlement to service 
connection for PTSD.  No timely appeal was filed in the one 
year following the date of mailing of notification of that 
unfavorable decision. 38 U.S.C.A. § 7105(c) (West 1991 & 
2002).

It thereafter appears from the record that correspondence 
received from the veteran on March 2000 was construed by the 
RO as a request from the veteran to reopen his claim for 
service connection for PTSD.  A rating decision dated in 
October 2000, in pertinent part, denied the veteran's claim 
for service connection.  However, this rating decision, and 
the May 2002 Statement of the Case did not acknowledge that 
the claim had been finally adjudicated in August 1998.  While 
the May 2002 Statement of the Case did provide the veteran 
the VA regulatory provision governing the reopening of a 
previously denied claim, neither the October 2001 rating 
decision nor the May 2002 Statement of the Case addressed the 
question of whether new and material evidence had been 
received to reopen the veteran's previously denied claim.  38 
U.S.C.A. § 5108 (West 1991 & 2002); 38 C.F.R. § 3.156(a) 
(2000 & 2002).  Further, the May 2002 Statement of the Case 
did not provide the laws and regulations governing the 
finality of prior unappealed rating decisions.  As a result, 
the RO improperly considered the veteran's claim for service 
connection for PTSD on a de novo basis rather than as an 
attempt to reopen, which requires the submission of new and 
material evidence, thereby warranting remand for correction 
of this jurisdictional defect.  See, e.g., Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (per curiam) (setting aside a 
Board decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's request to reopen a previously denied claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for PTSD, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  

Additionally, a review of the veteran's claims file shows 
that in March 2001, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) in responding to an 
RO request for stressor information; specifically, the 
veteran's claimed stressor of witnessing the death of an 
identified service member, reported that they were unable to 
complete their research due to the then relocation of the 
offices of the Naval Historical Center.  It was further 
indicated by the USASCRUR that when this relocation is 
completed in May 2001, that they would continue their 
research and notify VA of the result.  No further 
correspondence from the USASCRUR was received.  Follow-up 
action by the RO prior to further appellate review is 
required. When during the course of review, it is determined 
that further evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 
(2002).  Such essential evidence includes any potential 
corrobative information maintained by the service department 
that is relevant to the veteran's claim.  Accordingly the RO 
should again attempt to obtain corroboration of the veteran's 
claimed stressor(s).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for PTSD, and entitlement to 
service connection for peripheral 
neuropathy, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of him since service for 
complaints referable to his PTSD as well 
as his peripheral neuropathy.  After 
securing any necessary release required, 
the RO should obtain all identified 
records.  The RO should then ensure that 
relevant records of contemporary VA 
treatment or clinical evaluations are 
associated with the veteran's claims 
file.

3.  The RO should contact the USASCRUR 
and ascertain whether they have continued 
their research with the Naval History 
Office as indicated in their March 2001 
letter, and, if so, obtain the results of 
that research, if any.  In the event this 
research has not been undertaken, their 
cooperation should again be requested. 

4.  After completion of the foregoing, 
the RO should again review the veteran's 
claims and readjudicate the issues on 
appeal in light of all the pertinent 
evidence and legal authority.  This 
review should include a determination of 
whether, since the August 1998 rating 
decision, new and material evidence has 
been received to reopen the veteran's 
claim for service connection for PTSD, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond before returning the claims file 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




